J-S09017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                    v.

THOMAS A. DAVIS,

                          Appellant                 No. 1007 WDA 2014


         Appeal from the Judgment of Sentence January 14, 1992
            In the Court of Common Pleas of Allegheny County
 Criminal Division at No(s): CP-02-CR-0000184-1991, CP-02-CR-0004098-
        1989, CP-02-CR-0004099-1989, CP-02-CR-0004606-1989


BEFORE: FORD ELLIOTT, P.J.E., BOWES, and ALLEN, JJ.

JUDGMENT ORDER BY BOWES, J.:                    FILED FEBRUARY 10, 2015

      Thomas A. Davis purports to appeal from a judgment of sentence

imposed in these four cases on January 14, 1992. We quash.

      Appellant was convicted of at least one count of robbery at actions

numbers 1098 of 1989, 4099 of 1989, 4606 of 1989, and 184 of 1991.

Sentence was imposed at each matter on January 14, 1992.           Neither the

facts of the crimes nor the sentence is pertinent to proper disposition of this

appeal.   Our review of the four dockets establishes that, on January 31,

1995, Appellant filed a PCRA petition in each case, and he was appointed

counsel for purposes of pursuing the 1995 PCRA petitions. Relief was denied

on the 1995 petitions. Appellant thereafter filed such a plethora of petitions

for post-conviction relief in these four cases that the requests are incapable

of being quantified.     Some of the denials of relief were appealed, and we
J-S09017-15



ruled that the PCRA petitions at issue were untimely filed. Commonwealth

v. Davis, 905 A.2d 1041 (Pa.Super. 2006) (unpublished judgment order);

Commonwealth v. Davis, 864 A.2d 576 (Pa.Super. 2004) (unpublished

judgment order).

      On May 15, 2014, Appellant filed a pro se “Motion for Leave to

Modify/Rescind Sentences Procured by Fraud.”          While the court did not

dispose of this motion and it remains pending, the court sent notice of its

intent to dismiss it without a hearing. Pa.R.Crim.P. 907. On June 23, 2014,

Appellant filed the present pro se notice of appeal. The notice indicated that

that it is from the judgment of sentence imposed on January 14, 1992.

Appellant asserts, “The sentencing court abused its discretion for engaging

in sentencing fraud upon the court.” Appellant’s brief at i, 6.

      Since it implicates our jurisdiction to act, the first question we address

is whether this appeal is timely.       See In re C.S.M.F., 89 A.3d 670

(Pa.Super. 2014) (Superior Court lacks jurisdiction over an untimely

appeal.).   An appeal must be filed within thirty days of entry of the order

from which the appeal is filed. Pa.R.A.P. 903(a) (A notice of appeal “shall be

filed within 30 days after the entry of the order from which the appeal is

taken.”).   Appellant’s June 23, 2014 notice of appeal as to his January 4,

1992 sentence is untimely. Therefore, we quash.

      Appeal quashed.




                                     -2-
J-S09017-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2015




                          -3-